United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
F.L., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Parkridge, IL, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0792
Issued: September 15, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 23, 2015 appellant filed an application for review of a January 12, 2015
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
request for reconsideration. The Board docketed the appeal as No. 15-792.
The Board, having reviewed the case record submitted by OWCP, notes that the record is
incomplete. In this case, on October 11, 2014 appellant requested reconsideration of an
October 1, 2014 OWCP schedule award decision. In its January 12, 2015 decision, OWCP
denied his request for reconsideration of a September 30, 2014 OWCP decision. The Board
notes that the record contains a schedule award decision dated September 30, 2014 which
pertains to another claimant. The record does not contain a complete October 1, 2014 OWCP
decision from which appellant requested reconsideration.1
As the record before the Board is incomplete and would not permit an informed
adjudication of the case by the Board, the Board concludes that the case is not in posture for a

1

The record does contain a September 30, 2014 payment worksheet for a schedule award indicating that OWCP
was to issue appellant a schedule award for two percent impairment of the right leg. The record also contains the
appeal request form from an October 1, 2014 decision on which appellant requested reconsideration. No other part
of an October 1, 2014 decision is in the record before the Board.

decision and must be remanded to OWCP for reconstruction and proper assemblage of the case
record, to be followed by an appropriate decision on appellant’s request for reconsideration.
IT IS HEREBY ORDERED THAT the January 12, 2015 decision of the Office of
Workers’ Compensation Programs is set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: September 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

